PER CURIAM: *
This court has carefully considered this appeal in light of the briefs and pertinent portions of the record. In this contract dispute, plaintiff-appellant claims that she is entitled to Continental’s highest frequent flyer status for life. The magistrate judge addressed all the issues raised by the parties and concluded that the appellant could not demonstrate the existence of a valid contract for the highest frequent flyer status for life. The district court adopted the magistrate judge’s recommendation and granted the defendant’s motion for summary judgment. We AFFIRM for essentially the reasons set forth in the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.